Citation Nr: 0704638	
Decision Date: 02/16/07    Archive Date: 02/27/07	

DOCKET NO.  05-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska





THE ISSUE

Entitlement to an effective date earlier than September 29, 
2003, for an award of service connection for left shoulder 
disability.  





ATTORNEY FOR THE BOARD

J. Johnston, Counsel






INTRODUCTION

The veteran had active military duty from July 1966 to April 
1970.  For Naval service during the Vietnam Conflict, he was 
awarded the Combat Action Ribbon, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied an earlier effective 
date for the award of service connection for left shoulder 
disability.  The case is now ready for appellate review.  

The veteran's substantive appeal was filed with VA in May 
2005, and the Board apologizes on behalf of VA that it took 
so long for this appeal to be received at the Board for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Service connection for left shoulder disability was 
denied in a final decision issued by the Board in July 1971.  

3.  The RO received the veteran's application to reopen his 
claim for service connection for left shoulder disability on 
September 29, 2003.  




CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 
2003, for an award of service connection for left shoulder 
disability have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in December 2004, 
prior to the issuance of the rating decision now on appeal 
from February 2005.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records had long been on 
file with VA, and it is apparent that all more recent records 
of the veteran's treatment with VA have been collected for 
review.  All known available relevant evidence regarding the 
issue of an earlier effective date is on file, and the 
veteran does not argue nor does the evidence on file suggest 
that there remains any additional outstanding relevant 
evidence which has not been collected for review.  Given the 
nature of a claim for an earlier effective date, newly 
created evidence is rarely relevant in such claims.  Rather, 
entitlement to earlier effective dates is most often decided 
based upon a review of the historical evidence on file, 
excluding cases where there are newly discovered service 
records.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Unless specifically provided otherwise, the general rule for 
the assignment of an effective date of an award of 
compensation based upon an original claim, a claim reopened 
after final adjudication, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

More specifically, with respect to claims reopened after a 
previous final denial based upon the submission of new and 
material evidence, the effective date will be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii), (r).  The regulation 
describing the requirements for new and material evidence to 
reopen previously denied claims is at 38 C.F.R. § 3.156.  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA from a claimant or some other person or 
entity acting for a claimant may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded by VA to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

Analysis:  The veteran filed his initial claim for service-
connected disability in the month he was separated from 
active military service in April 1970.  This claim was for 
left ear hearing loss.  There was no claim for left shoulder 
disability at that time.  The veteran's initial claim for 
left shoulder disability was received by VA in February 1971.  
In that claim, the veteran clearly reported that "since July 
of 1970 I have been suffering with a progressive and 
worsening affliction in my left shoulder and arm . . . ." 
although he later wrote that he believed that his left 
shoulder problems were attributable to a repetitive-use 
lifting injury from duties performed during military service, 
he clearly reported the onset of adverse symptoms several 
months after he was separated from service.  The veteran 
submitted a February 1971 statement from a private doctor 
which indicated that he was treating the veteran for left 
shoulder tendonitis.  

In March 1971, the RO denied this claim because the veteran's 
service medical records were entirely silent for any 
complaints, findings, treatment or diagnosis for left 
shoulder symptoms or disability of any kind, and the physical 
examination for service separation also was negative for any 
complaints or findings with respect to the left shoulder.  
The veteran appealed, and in June 1971, the Board denied the 
veteran's claim for reasons identical to the RO's rating 
decision.  The Board's July 1971 decision was final.  

The Board would point out that although the RO indicated that 
the veteran did not perfect an appeal to the US Court of 
Appeals for Veterans Claims (Court) within 120 days at this 
time, he certainly could not have done so because that Court 
was not created by Congress until 1988.  

The veteran next applied to VA to reopen his claim for 
service connection for left shoulder disability in September 
2003.  In doing so, he presented essentially identical 
argument that he had earlier presented at the time of his 
initial claim; that he believed his left shoulder problems 
were directly resultant from repetitive-use injury and heavy 
lifting through military duties aboard ship during service.  
However, on this occasion, the veteran provided additional 
evidence and argument supporting these contentions which had 
not been submitted at the time of his original claim.  
Additionally, in response to the veteran's claim to reopen, 
and consistent with VCAA which was not in effect in 1971, the 
veteran was scheduled for a VA examination with a request for 
opinions.  Examination revealed that the veteran had a left 
shoulder chronic impingement syndrome with bursitis.  After 
conducting a review of the claims folder, the VA physician 
opined that the veteran's current left shoulder problems were 
as likely as not related to military service.  In 
consideration of this new and material evidence, the RO 
reopened this claim and allowed it with a compensable 
20 percent evaluation, and made this allowance of service 
connection effective from the date of the veteran's claim to 
reopen on September 29, 2003.  

The September 2003 effective date assigned by the RO was a 
proper application of the above-cited laws and regulations 
regarding the assignment of effective dates for awards of 
service connection and VA compensation.  The governing law 
and regulation with respect to both the general rule, and 
also applicable to previously denied claims which are 
reopened on the basis of receipt of new and material 
evidence, is that the effective date of allowances is to be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  The RO's actions in assigning the 
effective date of the allowance for an award of service 
connection for left shoulder disability is in strict 
conformance with the governing law and regulations applicable 
to the assignment of effective dates in this case.  

In advancing his appeal, the veteran has written that VA 
might have allowed his claim back in 1971 if it had 
undertaken additional development of his claim and/or if it 
had weighed and balanced the evidence available at the time 
in a more favorable manner.  These arguments do not support 
the award of an earlier effective date in consideration of 
the laws and regulations applicable to the assignment of 
effective dates.  Instead, these arguments are more 
applicable to a formal claim of clear and unmistakable error 
in an earlier rating decision by an RO, or in an earlier 
Board decision.  However, these arguments fail to satisfy a 
threshold requirement of specificity in raising a valid claim 
of CUE.  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the Court discussed a three-
pronged test to determine whether CUE was present in a prior 
determination:  (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
this is more than simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was CUE must be based on the factual record and the 
applicable laws and regulations that existed at the time of 
the prior adjudication in question.  Subsequently developed 
evidence is not applicable.  

Broad-brush allegations of failure to follow regulations or 
failure to give due process or any other general, nonspecific 
claim of error cannot meet the specificity required to render 
a claim of CUE meritorious.  CUE claims with respect to prior 
final Board decisions are governed by these same rules.  See 
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.  
Additionally, in Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), the Court held that VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  

The veteran's general statements submitted in support of his 
claim for an earlier effective date for an award of service 
connection for left shoulder disability lacked the requisite 
specificity to raise a valid claim of CUE in a prior RO or 
Board decision.  The Board will not raise a hypothetical CUE 
claim on its own in the veteran's behalf.  A claim of CUE has 
not been raised and initially developed and developed by the 
RO, and the Board is arguably without jurisdiction to address 
such issue now.  The Board only discusses the CUE issue in 
this decision by way of properly advising the veteran of the 
only remaining alternative available to him to seek an 
earlier effective date for the award of service connection 
(and possibly associated VA compensation) of left shoulder 
disability.

The veteran's claim for service connection for left shoulder 
disability was denied by the Board in 1971 because no such 
disability was identified at any time during service or in 
the service separation examination.  The veteran's initial 
claim received in the month he was separated from service in 
April 1970 did not mention left shoulder disability.  His 
second claim with VA, some 10 months after service separation 
in February 1971, clearly stated that his initial symptoms 
commenced in July 1970, some three months after he had 
separated from service.  Although the veteran also then 
argued that he believed his left shoulder problem was 
attributable to incidents of service, the veteran was not 
shown to have the requisite medical expertise to provide any 
form of a competent clinical opinion, and although he did 
submit the statement of a private physician, indicating that 
he was currently treating him for left shoulder tendinitis, 
this physician's statement did not include any independent 
clinical opinion about the etiological origin of the 
veteran's left shoulder problem at the time.  That statement 
simply included a restatement that the veteran believed that 
left shoulder disability was attributable to incidents of 
service.  In 1971, there was no duty to provide the veteran 
with a VA examination and a request for opinions as there is 
at present.  Finally, it is also noteworthy that in 1971, 
left shoulder disability was identified only as tendinitis.  
By the time service connection for left shoulder disability 
was granted 33 years later in 2004, the diagnosis had changed 
from tendinitis to a left shoulder chronic impingement 
syndrome with bursitis.


ORDER

Entitlement to an effective date earlier than September 29, 
2003, for the award of service connection for left shoulder 
disability, characterized as chronic impingement with 
bursitis, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


